 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDWabash Magnetics, Inc.andAllied Industrial Work-ers of America,AFL-CIO. Case 25-CA-2742May 17, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn November 24, 1967, Trial Examiner HermanTocker issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in any unfair labor practices and recom-mending that the complaint be dismissed in its en-tirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed ex-ceptions to the Decision, with a supporting brief,and Respondent filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.1967, issued the complaint alleging (1) that theRespondent had violated Section 8(a)(1) of theAct by interrogating its employees concerning theirown and other employees' union membership, ac-tivities,and desires at its Huntington, Indiana,facility and threatening them with discharge if theybecame or remained members of the Union or gaveassistance or support to it, and (2) that it had vio-lated Section 8(a)(1) and (3) by terminating ordischarging and failing or refusing to rehire or rein-state the four employees named in the charge.While admitting that certain of the persons namedin the complaint were supervisors within the mean-ing of Section 2(11) of the Act and denying eitherqualifiedly or completely that certain others were,and admitting also its corporate capacity and that itis subject to the jurisdiction of the National LaborRelations Board as an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act, Respondent denied all those allegationson the basis of which a finding might be made thatithad violated the Act in any respect.By telegram sent shortly before the hearing hadbeen set to convene, counsel supporting the com-plaint gave notice of his intention to move for anamendment of the complaint alleging additional8(a)(1) violations. The motion was made and wasgranted.The hearing in this proceeding was held beforeme at Huntington, Indiana, on June 21, 22, 23, 26,27, and 28, 1967. The Respondent, the Union, andcounsel supporting the complaint appeared andwere given full opportunity to examine and cross-examine witnesses, to introduce relevant evidence,to argue orally, and to file briefs. Posthearing briefshave been submitted by counsel supporting thecomplaint and by counsel for the Respondent. Theyhave been considered carefully. Also, an order hasbeen entered making certain corrections of thetranscript of the hearing.Upon the entire record and my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN ToCKER,Trial Examiner:Allied Indus-trialWorkers of America,AFL-CIO (the Union),fileda charge on February 23, 1967, againstWabashMagnetics,Inc.(theRespondent), inwhich it alleged that the Respondent had violatedthe Labor Management Relations Act, 1947, asamended,by discharging four employees becauseof their membership in and activities in support oftheUnion.The General Counsel,on April 26,Wabash Magnetics, Inc. (Respondent), is now,and atall timesmaterial herein has been, an Indi-ana corporation with its principal office at Wabash,Indiana, and with plants in Wabash, Elwood, andHuntington, Indiana. It is engaged in the business ofmanufacturing, selling, and distributing magneticcoils and related products. Its plant at Huntington,Indiana, is the only plant involved in this proceed-ing. It has admitted, and I find, that it is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The NationalLabor Relations Board has jurisdiction of it and ofthis proceeding.171 NLRB No. 63 WABASH MAGNETICS, INC.479Il.THE LABORORGANIZATION INVOLVEDAllied IndustrialWorkers ofAmerica, AFL-CIO(the Union),is, and at all times material herein hasbeen,a labor organization within the meaning ofSection 2(5) of the Act.Ill.BACKGROUNDIn about the middle of June 1966, the Unioncommenced its drive to organize the productionemployees at Respondent's Huntington plant. Atthe time of or shortly after the commencement ofthe campaign, Respondent sought to, and did,maintainand enforce a no-solicitation and no-dis-tribution rule.A charge having been made andcomplaint having been issued alleging that this con-duct was in violation of Section 8(a)(1) of the Act,Respondent,by a settlement agreementdated Sep-tember 1, 1966, agreed that it would not maintainor enforce the rule and would not in any manner in-terfere with, restrain, or coerce its employees in theexercise of their rights under Section 7. The settle-ment agreementrequired that, upon approval,Respondent post immediately and maintain for 60days a conventional notice to employees. Theagreement was duly approved by the RegionalDirector and Respondent appears to have compliedin full with its obligations thereunder. By letterdated November 30, 1966, it was so advised by theActing Regional Director and the case was closedupon condition that Respondent continue to ob-serve the terms of the agreement. No action everwas taken to rescind the agreement by reason ofany alleged breach thereof.Following this consent agreement, to which itwas aparty and in which it was provided that "Theemployer does not admit the commission of any un-fair labor practices,"the Union issued a handbill inwhich it told Respondent's employees, "On Sep-tember 7, 1966, the United States Governmentupheld the AIW charges and ordered the Companyto`STOP'interfering with your rights." (Comparethis sort of conduct with the last paragraph of theBoard's footnote 1 inMason & Hanger-Silas MasonCo., Inc.,167 NLRB 894.) In contrast, the Respon-dent cheerfully informed its employees of its com-plianceand of their rights. In the companynewspaper it told them,"We have a long-standingpolicy prohibiting distribution of material on Com-pany property.When we enforced that rule, theAIW yelled `unfair.' And the NLRB informed usour policy was contradictory to an existing laborlaw. So we changed our policy in order to comply.With that change any employee either for oragainst the union can distribute any material onCompany property during break periods withouthaving to receive our consent."After the Company had called upon the Unionrepeatedly over a period of several months to peti-tion the Board foran election, it finally on October25, 1966, did file such a petition that it be certifiedas collective-bargaining representative of Respon-dent's production and maintenance employees attheHuntingtonplant.ByagreementdatedNovember 22, 1966, filed on that day, Respondententered into a stipulation for certification uponconsent election. The election was held December21 and 22, 1966, at Huntington, and the Union lost.Out of a total of 382 eligible voters, 348 voted, 2ballotswere held void and 15 were challenged.Only 64 votes were cast for the Union and 267were cast against it. On January 3, 1967, the Re-gional Director certified that a majority of the validballots had not been cast for the Union and that itwas not the exclusive representative of all the em-ployees in the unit involved within the meaning ofthe Act.In its representation petition the Union statedthat Respondent employed approximately 400 per-sons in the unit in October 1966. It was testifiedwithout contradiction that Respondent had em-ployed approximately 450 production workers inJune 1966 but that this number had decreasedgradually so that, at the time of the hearing, therewere approximately 380. Thus, there had been anemployment decline of about 15 percent during thecourse of the year preceding the hearing.The first alleged unlawful termination ordischargewas in September 1966 (CarolynStephens), almost 3 months after the commence-ment of the organizing campaign and almost 2months prior to the filing of the petition for an elec-tion.The remaining terminations or discharges, asshown by the records were Wilma Hesting, January13; Edith Kumfer, February 3; and Elaine Chapin,February 16, 1967. These dates are noted in rela-tion to the date of the election, December 21-22,1966.The charge, specifically alleging as violationsonly the four terminations, was filed more than 5-1/2months after the alleged Stephens dischargeand about a week after the alleged discriminatoryfailure to rehire Chapin.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(a)(3) ViolationsI shall reverse the usual order of presentation andshallconsider first the alleged discriminatorydischarges or failures to rehire and then the allegedinterferenceswithprotectedactivities.This isbecause I am convinced that the genesis of this caselay in the effort to attack Respondent on behalf ofthe alleged discriminatees and that the allegedviolations of Section 8(a)(1) were dredged up toformulate a total picture of union animus for thepurpose of inducing the conclusion that the 8(a)(3)charges were justified.Wilma Hesting had worked for the Respondentfor about 12 years. Prior to this employment she 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad worked for another company and had beenpresident of the ILGWU local there. Respondentwas aware of this but hired her nevertheless. Forsometime prior to June 1966 she had been com-plaining about the manner in which her foremanwas runningthe preparation department and therewas a great deal of dissatisfaction there. As becameevident from both her testimony at the hearing andthe manner in which she gave it, she had an inflatedidea about her own knowledge of the manner inwhich the department ought to be run. She wasmore than articulate and convinced Plant ManagerTrinkle that she was the one who could get the de-partment to run properly. Shortly after the com-mencement of the Union's organizing campaign, onJune 20, 1966, and with the knowledge that sheformerly had been president of an ILGWU local,Trinkle promoted her to group leader and, at thesame time,promised her that if she did not succeedin that work she would be reassigned to or rein-stated in her regular job. Although at the hearingshe denied that she had been told at this time thatshe was being appointed "group leader," there is inevidence a personnel action signed by her whichsays, "Transferred from 14-a Production Workerto 6-a Group Leader." She was discharged sum-marily on or about January 13, 1967, on the groundthat she did not perform her work satisfactorily andhad beenagitatingthe girls in her department.Carolyn Stephens had worked for the Respon-dent for approximately 5 years. Most of her workhad been in the winding department except for ashort period in the preparation department. Ac-cording to her, at the time when she was laid off, onor about September 5, 1966, 10 or 15 persons wereworking in the winding department. The reasongiven to her for the layoff was that there was ashortage of work there. Although she sought toevade a directanswer, it is clear from her testimony(as well as from other evidence) that on the sameday that she was laid off two other employees in herdepartment, Betty Douglas and Helen Weaver, alsowere laid off.Edith Kumfer had worked for Respondent since1963 in the preparation department. On January20, 1967, because of her husband'sillness, sherequested a 2-week period of leave. Although therehad been talk of her returning to work at the ex-piration of this leave, she was instructed by Person-nelManager Flynn to get in touch with him beforereturningfor work and warned that he could notguarantee that she would have a jobon her return.She agreed to take this risk and wenton leave.When, on February 3, she informed Flynn that shewas ready to return to work on February 6, he toldher he had no opening for her. Despite her protes-tation that there were "30 girls" working out thereand that she was 13 from the top of the senioritylist,he persistedin tellingher that there wasnothing for her at thattime.The possibility of jobsinother departments was discussed and he in-dicated that he could give her a job in molding butshe declined this.Elaine Chapin had been employed by Respon-dent from time to time and over extended periodsbeginning August 1961. Prior to December 1966,she had been employed steadily on the first shift inthe inspection department. Between December 14,1966, and February 2, 1967, she was confined to aclinicbecause of illness.Within days after herrelease she applied for reinstatement but was toldby Flynn that he had no work for her. According toKumfer, Flynn told her at the time that she soughtreinstatement that he had had to deny reinstate-ment to Chapin for the same reason-that therewas no available work. Chapin's husband testifiedthat on or about February 20, 1967, he went to seeFlynn to inquire why his wife had not been rein-stated and was told that her old job was not availa-ble but that there was an available job on thesecond shift in molding. This offer was not ac-cepted even though Flynn informed him that if itwere Mrs. Chapin could be put on something elsein a little while "because she had been a goodworker and could do most anything at the com-pany."Kumfer and Chapin were engaged in union ac-tivities to such an extent that it can be said that theRespondent was fully aware that they supported theorganizing effort. Stevens' activity in support of theUnion was minimal but Respondent had beenaware that her name had been listed on one of theunion handbills. The situation is different withHesting. She sought to convey to management theidea that she was thoroughly impartial in connec-tion with the union organizing activity. Although atleast one other witness testified that she wore aunion button constantly after they first had beendistributed, she testified that she wore it only once.Respondent had no awareness that she had par-ticipated in the organizing campaign or was in sym-pathy with the Union. Her own testimony showsthat she sought to give management the oppositeimpression.The Respondent was not connectedeither to the union card she claimed she had signedor to the isolated, single instance when, accordingto her, she unsuccessfully solicited another em-ployee to sign a union card during a rest period.While Respondent was well aware of the activeparticipation by Chapin and Kumfer and of theearly participation of Stephens in the campaign, itwas equally aware that others were at least as ormore active and there is neithersuggestion norevidence that it took any discriminatory actionagainstor engaged in any retaliatory conducttoward any such employee.Itwas no secret that the Company was opposedto the Union and that it campaignedagainst it. Itscampaign,compared to that of the Union, wasquite mild and not in any way vituperative. Severaleffortswere made but were unsuccessful to showthat it hadgiven assistanceand had contributed WABASH MAGNETICS, INC.481financially to employees who vocally and by writtenmedia campaigned against the Union. Typical ofthese efforts were the unsubstantiated suggestionsthat the Company had bought one employee a newautomobile and had rented a post office box for theunionopposition. I find that it did not engage inany real or substantial association with the em-ployees who opposed the Union despite the factthat, at the request of some, certain nonunit em-ployees either made arrangements for or told themhow they might procure certain duplicating servicesand the manufacture of antiunion buttons. Theunionadversaries were restricted in their activitiesin the same manneras were the union supporters asfar as utilization of or interference with workingtime was concerned.Conditions in the molding and pressure moldingdepartments and the nature of the work there werehighlighted as the major consideration for support-ing the claim that the offers of employment therehad not been made in good faith but, on the contra-ry, had been made by the Respondent in the beliefand expectation that they would be rejected so thatitwould be rid of the union adherents without giv-ing the impression that they had been discharged. Itiscontended that the offers of work there or theproposed transfer there of the persons involved, byreason of its obnoxious, intolerable, and undesira-blenature,constituted in effect constructivedischarges.The witnesses called by counsel sup-porting the complaint, on their direct testimony,were most eloquent in describing the overhangingfumes, the heat, the dirt, the noise, and stench, andthe deleterious effects on clothing and skin andeyes of the dirt, the gases, and the materials used inthat department. They told also of the "rags" whichthe workers there had to use to protect themselvesfrom the dirt and splattering liquids or chemicalsused and the cheap, disreputable clothing whichthey had to wear in self-defense. All this made mewonder whether this department, indeed, was akinto purgatory. If it was as portrayed by the witnessescalled in support of the complaint, I would be morethan a little suspicious that the offers of employ-ment there,as analternative to employees formerlyemployed in such a comparatively desirable (astestified by the union witnesses) environment as theinspection, winding, and preparation departments,werenothingbut a sham and pretext or a falsegesture of good personnel relations.A motion had been made on behalf of theRespondent that I view the factory. Counsel sup-porting the complaint objected and I reserved deci-sion. I was not surethat it was proper for me to en-gage in sucha view approximately 6 months afterthe happening of the events involved herein and inthe summertimeas opposed to the wintertime. Thenatureof the testimony distressed me greatly. Themore I heard of the terrible conditions of this de-partment, the more I felt that I had to see what theywere like.On Friday afternoon, June 23, im-mediately after hearing Mrs. Hesting testify cumu-latively about conditions there, I found myself insuch a state of concern about those conditions thatI interrupted her testimony and said, "It is now tenminutes to four. We are going to recess at 4:30today. Conditions in this molding room are por-trayed as being so horrible. Without giving anybodyan opportunity to correct the conditions we willleave right now for the molding. The motion isgranted to that extent."We forthwith went to Respondent's factory, thereto witness the operation of the molding department.When we arrived we found that it was the only de-partment in complete operation and that the otherswere either partially or completely closed down.This was because we came during the second shift.The reporter accompanied us and I dictated to herfor the record my impressions and observations as Iwent through the entire factory. It seems wholly un-necessary that I repeat here either what I observedpersonally or the testimony which credible wit-nesses who worked in that department or who hadworked both there and in the other departmentsgave in contradiction to the testimony of the wit-nesses called in support of the complaint. I say mostassuredly, and without the slightest doubt, that thetestimony given about the "horrible" conditions inthe molding and pressure molding departments wasexaggerated to such an extent as to approach, if notactuallytobe,anabsolutefalsehood,anddesignedly so. To the extent that counsel support-ing the complaint and the Union rely on the theorythat the offers of employment in that departmentwere a sham and a pretext for the purpose of mak-ing sure that Hesting, Chapin, Stephens, andKumfer would terminate their employment withRespondent, I re ect it without qualification. I makethe affirmative finding that when the Respondentoffered employment there to these persons it of-fered them such employment in an effort to retainthem in its employ and so that they might not bedeprived of a means of livelihood.I shall nevertheless deal with the individual situa-tion of each employee.Caroline Stephens worked in the winding depart-ment She was laid off September 9, 1966. Accord-ing to her, at or prior to this time, 10 or 15 ladieswere working in her department. The reason givento her for the layoff was that there was a shortageof work in her department At the same time thatshe was laid off, as she reluctantly admitted oncross-examination, two other employees, BettyDouglas and Helen Weaver, also were laid off. It isnot claimed or even suggested that either DouglasorWeaver were laid off discriminatorily. Theshortage of work was due to the fact that machineswere to be transferred to another plant in Indiana.The three employees laid off had the least seniorityof all in the department. Although she did not testi-fy clearly as to just when the offer was made, Mrs.Stephens did testify that she was offered "a job in 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDmolding" and that she informed Flynn that shewould talk it over with her husband. Following this,according to her testimony:Icalled him and I told him that I knew therewere younger girls than I was out there andthat I would rather have days. He offered me ajob on second.... He said the Company didn'thave a bumping policy and he didn t have anyjobs open at the present in inspection or thedepartment across the street and that ifanything came up, and he said, when I comeout there to work that I said I wanted a wind-ing job. And I told him I didn't say I wanted awinding job. I said, it depended on what thejob was he offered me before I took it. And hesaid he didn't have anything. So he said he'dletmeknow if he had anything. And that wasthe conversation.In his testimony, Flynn clarified Mrs. Stephens'testimony. The three ladies had been laid off on aFriday.On the Monday following he telephonedeach of them. In his conversation with Mrs.Stephens, he told her that he had been informedthat there was a job opening on the second shift inthe winding department. She declined that job. Ac-cording to the calendar, Monday was September12. That there was such a telephone conversation isconfirmedin lettersdated September 14, 1966,written by Flynn not only to Mrs. Stephens but alsoto Helen Weaver and Betty Douglas. The followingis the letter to Mrs.Stephens:Last Monday, September 12th, I offered youemployment on 2nd shift, which you declined.We now have an opening on 1st shift which Ican offer you at this time. Please report forwork at the Personnel Office Monday, Sep-tember 19th, 7:00 A.M., for job assignment.The letters to Weaver and Douglas were to thesame effect but did not refer to an offer of second-shift employment. Flynn wrote these letters becauseHugh Gervin,the general foreman of the integratedprocess department(in the building across thestreet) had informed him that he could use two orthree girls in his department. His version of thetelephone conversation, which seems to be the con-versation to which Mrs. Stephens referred in hertestimony, is that, following receipt of the letter,she telephoned him and said she would have to talkto her husband and would let him know the follow-ing day whether she would accept the 'ob. She didcallon the following day and said that "[E]venthough the job was on the 1st shift, her husbanddidn t want her to work any longer, and she wasdecliningthe job."Mrs. Stephens gave a different version of whathappened after receipt of the letter. According toher, she went to see Flynn, talked to him, and hesaid that the job he had for her was in pressuremolding on the first shift. Her reponse was that she"would talk it over with (her) husband." She talkeditover with her husband, telephoned Flynn and toldhim that she would not take it. If we were to as-sume that Mrs. Stephens' version is true andFlynn's version is untrue,when offered the job inmolding she was not opposed to taking it but mere-lywanted to talk it over with her husband. It wasonly after she had talked it over with her husbandthat she decided not to take the job. Thus, by herown testimony, the molding job was not repulsiveto her. She rejected it only because her husbandhad influenced her against it. Nevertheless, the ver-sion given by Flynn seems to me to be the morecredible. Two other ladies also were involved in thelayoff.They receivedsimilar lettersfrom Flynn.Douglas did not accept Respondent's offer becauseshe had obtained another job. Weaver did. Shewent to work in the integrated process departmentand has worked there continuously ever since.Mrs. Stephens' connection with the Union isminimal. In her pretrial statement to a Board agentshe stated that she had "no evidence that [she] waslaid off because of [her] union activities." Accord-ing to a handbill which is marked June 24, 1966,she was a member of the in-plant organizing com-mittee. Another handbill dated 4 days later, June28, had her name listed as one of "the followingemployees [who] urge you to sign up today," but itwas crossed out. At the hearing she testified thatshe had distributed handbills on behalf of the Uniononly once and this wasaftershe had been laid off.An effort by counsel supporting the complaint toget her to testify that her distribution had beenprior to the time that she was laid off was unsuc-cessful. Also, with respect to the fact that her namehad been stricken from the second union handbill,she was asked by counsel supporting the complaint,"Did you ever actively advise the Union that youwere no longer on the committee?" She answered,"No." I do not comprehend what counsel intendedby the use of the wordactivelyin his question butthe testimony, in any event, does not impress me asnegating the probability that Mrs. Stephens actuallyhad disassociated herself from the union campaign.The single occasion when she did pass out hand-bills, according to her own testimony, was "aboutTuesday after (she) was laid off." This, it appears,did not have any adverse effect. The Company'sletter offering her employment on the first shift waswritten on Wednesday, September 14, the followingday.There is great reliance on the fact that the Com-pany placed certain "Help Wanted" advertisementsinthe newspaper during September 1966, themonth in which Mrs. Stephens was laid off. An ad-vertisement on September 6, listed a number of"permanent openings" in various classifications in-cluding, among others, general production, as-sembly, inspection, stockroom, light assembly, andwire and solder operators. This advertisement didnot indicate whether the available jobs were on thefirst or on other shifts but Flynn testified that theywere all on the first shift. Advertisements on Sep- WABASH MAGNETICS, INC.483tember 28 and 29 stated expressly that the openingswere from "3:30 p.m. to 12: Midnight." The un-rebutted testimony is that no new employees werehired in or transferred to the first shift of the wind-ing department during September, October, andNovember 1966.It does not appear that Mrs. Stephens was laid offfor any reason other than that her services, andthose of Helen Weaver and Betty Douglas nolonger were required in the winding department.She was offered work in other departments, bothon the day shift and on other shifts. There was noreasonother than her own personal preference orconvenience for her not to accept such other em-ployment. She was not laid off nor was she deniedother employment because of her union activitiesor for the purpose of discouraging membership inany labor organization.Edith Kumfer was hired in the preparation de-partment in 1963. In this department she wasrequired to perform an operation involving the join-ing of wires which was accomplished by using adipping process in a solder pot, using a solderingiron, or brazing. She was employed on the firstshift. She signed a union card June 8, 1966, but thishas not been connected to the Respondent. She wasactive in the organizingcampaign,having obtainedabout 50 or 60 signed cards and having handbilledapproximately four or five times at the plant. Themost one cansay about company knowledge of herhandbillingand unionsolicitation is that it is proba-ble that Respondentwas awareof the former andpossible, but not firmly established, that it wasaware of the latter. Her name appearedas a unionorganizeron two of the handbills and she surelymust haveworn a union button with regularity.Respondent, no doubt, was aware of her openidentification with the organizing. activity.By reasonof her husband's illness following anautomobile accident she asked, on January 20,1967, for a 2-week period of leave. Her version ofwhat then transpired was: Personnel Director Flynnagreed toallow her the leave. At the same time heasked her whether she would come back and, whenshe answered in the affirmative, he told her to callhim-"[G]et in touch with me before you comeback to work." She communicated with him onFebruary 3 with the intention of reporting back towork on the 6th. At that time she was told, "Edith,I'vegot bad news for you. I don't have anyopenings for you." In response to her protest thatthere were about 30 girls working in her old depart-ment,that she was 13 in seniority and that theCompany wasrunning"Help Wanted" advertise-ments in thenewspaper, he told her that he couldnot placeany applicant for work at that time. Headded, also, that he had just talked with ElaineChapin on the telephone and was not able to placeeven her "back to work." Then she asked himwhether he had a job for her in "Inspection." Hesaid he did not but he did offer her a job in mold-ing.As she testified initially,her only objection tothat was that it was a"dirty, hot job where you getlux poisoning all over you and I can't stand to standup on my feet."She later was brought to testify thatthe)ob in molding was to be either on the secondor third shift.Thus,her testimony is confusing inthat we do not know whether she declined the jobinmolding because of her aversion to the work orbecause it was not on the first shift or both.Additionally,for the purpose of showing that theCompany had been short of employees in windingand in preparation(her job)about 2weeks beforeshe went on leave,she testified that her foreman,Dave Toesch,had told her that employees wereneeded in the winding department and when she,"more or less kidding,"said, "How about giving mea job over in winding?"he told her, "Edith,you justsit right where you are.We'll need you right there."Most of her direct testimony thereafter is con-cerned with the effort to portray the horrible work-ing conditions in the molding department and in-cidents when former employees had been restoredto their prior work.As I have said above, thetestimony by her and that given by others in sup-port of the complaint about conditions in the mold-ing department were so exaggerated as actually topresent a false picture and I accord to it no credi-bilitywhatever.Italso was brought out that whenshe had testified in a manner to suggest that 30 em-ployees had been working in her department whenshe went on leave she had failed to disclose thatthiswas the number of employees who were leftafter the department had dwindled down fromabout 40 to 42 employees.During cross-examination by Respondent's attor-ney various inconsistencies in her testimony weredeveloped. Itwas brought out also that hertestimony about the conditions in the molding de-partment was of little probative value because ofher lack of actual experience or attendance there.When asked her opinion about working in that de-partment,she said,"Well my opinion is if you haveto work the molding department would be all right.If a lady had to work it would be alright. But other-wise my opinion is that if you don't have to workdon't work in the molding." Thus,itappears, shehad to admit that,as a job for the purpose of earn-ing a living,ajob in molding was no different thanany otherjob but,as an avocation it would not bedesirable.Even her work in the preparation depart-ment was accompanied by fumes and heat.In her testimony of the conversation with Mr.Flynn,Mrs. Kumfer said that she had directed hisattention to the fact that the Company was running"HelpWanted" advertisements at that time. AJanuary 6 advertisement was for, "Winders, Inspec-tors and Machine Operators." The openings forpress operators were in the pressure molding de-partment on all three shifts and those for windersand inspectors were on the second shift.This adver-tisement had been offered by counsel supporting353-177 0 - 72 - 32 484DECISIONSOF NATIONALLABOR RELATIONS BOARDthe complaint. The Respondent also produced anadvertisement which had been run daily for a weekbeginning February 1, 1967. It was to the effectthat Respondent had immediate openings availablein winding, assembly, general molding, and transferpress.Nothing was said about the preparation de-partment or about wire and solder operators, suchas had been mentioned in the September 6 adver-tisement. Also, nothing was said about the availableshiftsbut Flynn testified that all the jobs wereeither on the second or third shift with, the excep-tion of the transfer press which had openings on thefirst shift but was in the pressure molding depart-ment.When Personnel Manager Flynn was asked aboutthe conversation with Mrs. Kumfer at the time theleavewas granted to her, he testified that hewarned her that he could not guarantee her a job inthe same department upon her return to work andread to her from Respondent's "Policy No. 1 1 "governingUnpaid Leaves of Absence,the last para-graph of which was:Under any unpaid leave of absence situation,the Company cannot guarantee an employee'sreturn to the same job held at the time theleave became effective. If upon the employees'return to work they would normally be on alayoffstatushad they remained at work, theirnameswill be inserted onto the recall lists.According to him, after he read this to her, shesaid, "I understand it, but my husband needs careand regardless of what happens I've still got to taketwo weeks off." Flynn gave as his reason for goinginto this detail that the work had been slacking offinher department. This is consistent with Mrs.Kumfer's testimony that the department originallyhad had about 40 to 42 employees and, at the timethat she took leave, had dwindled down to 30.Flynn agreed that when Mrs. Kumfer commu-nicated with him for the purpose of returning towork he told her, after checking with the foreman,that there was no work for her in her old depart-ment but that he did offer her work on the first shiftin the general molding or the pressure molding de-partment. The Company, at that time, was advertis-ing for help in those departments. Mrs. Kumfer"flatly refused" this offer and stated that she wouldnot accept work there "under any circumstances,and she would have to quit." The differencebetween Flynn's testimony here and that given byMrs. Kumferis that hesaid the offer was for thefirst shift and she said it was for a later shift. Histestimony about the advertisements tends to sup-port his assertion that an offer had been made forthe first shift.Whether the offer had been made, asMrs. Kumfer had testified, for the second shift orfor the first shift, as Flynn had testified, is of noconsequencebecauseMrs. Kumfer, according toher own testimony, would have rejected any job inmolding regardlessof what shift was involved.In addition to whatever inferences might be madefrom the fact that employment in the preparationdepartment had dwindled down from 40 or 42 to30 at the time when Mrs. Kumfer went on leave,January 20, 1967, there is direct evidence of the at-trition there. The department lost six employees inthe period beginning January 13 and ending March17, 1967. This was very close to an attrition of oneemployee a week-Sweet, January 13, Kumfer,January 20; Householder, January 3 1; Schlushnick,February 6; Bailey, February 16; Slusher, February22; and Griffith, March 17. With the exception of atemporary loan of three employees from the in-tegrated process department, which had been con-frontedwith a slowing down of operations, thepreparation department,as soreduced, continuedto operate satisfactorily.Counsel supporting the complaint has notestablished with any degree of certainty or evenprobability that Respondent failed to reinstate orrehireMrs. Kumfer either in her prior departmentor in another job otherwise acceptable to herbecause of union activities or for the purpose ofdiscouraging membership in a labor organization.On the contrary, Respondent's conduct indicates adesire to retain her on the payroll which desire wasfrustrated only because she would not accept workoffered to her. Her rejection of the offer of work inthemolding department was justified only on theground of her own personal preference. TheRespondent was not required to tailor its operationsto that personal preference(Macy's Missouri-Kan-sasDivision,398 F.2d 835 (C.A. 8)), nor was itrequired to discharge or lay off any other employeetomake room for her in the department fromwhich she voluntarily and for her own purposes hadtaken personal leave.It is claimed that in the middle of February 1967(February 16, 1967, according to the complaint),Elaine Chapin was constructively discharged. Wemay assume(indeed it is not denied) that Respon-dent was awareof her activity in the Union's or-ganizing campaignfor she distributed handbills onnumerous occasions, is said to have worn a buttondaily, and to have worn a union blouse containingunionpropaganda,on numerousoccasions inNovember and December 1966. She had been anemployee of the Respondent off and on for manyyears.Although it is not the Company's policygenerally to rehire employees after quitting, it didrehire her on numerous occasions because she hadbeena good worker and her prior quits had beenfor personal or family reasons. Employment recordsshow that she was hired initially February 15, 1955,and workeduntilMay 27, on the first shift.She quitbut was rehired on July 25, 1956, and went to workon the second shift where she continued to workuntil sometimeafter thebeginning ofNovember1956.She appears to have been rehired onNovember 4, 1957, and worked on the first shift WABASH MAGNETICS,INC.485until after April 1958.On November 20, 1958, shewas rehired and again went to work on the firstshift,which she quit after May 13, 1960. Whenrehired on July 21,1961, she was assigned to thesecond shift.She continued in the second shift untilApril 1962,when she was transferred to the firstshift.At sometime after April 23, 1962, she quitagain but she was rehired October 21, 1963, wasassigned to the first shift,and seems to have con-tinued in that employment until December 15,1966. At that time she became ill and was confinedto a hospital.She was released from the hospital onor about February 2, 1967.Because of her illness she was unable to testify atthe hearing.Efforts were made between February 2 and 15,to obtain reemployment for her.Although it isclaimed that Venola Slater applied on her behalf,she testified only that she had asked a foreman,Merkle, whether he knew that Mrs.Chapin wasready to come back to work and that she had toldhim that Mrs.Chapin telephoned her and told her,"[T]hat she was going to come back to work." Mrs.Chapin'shusband,LarryChapin,testified that"around the twentieth of February,1967" he askedPersonnel Director Flynn,"[W ]hy he didn't takeElaine back,"and was told by Flynn that "[H]edidn'thave anything at that time,that he had of-fered Elaine a job on the second trick in moldingand that was all he had." Chapin also testified thathe remonstrated with Flynn,saying it was "awfulfunny she cannot have her job back because of theadvertisements in the newspaper the night before.(No such advertisement is in evidence.)Flynn'sonly reply to this, according to Mr.Chapin, wasthat"...he was sorry, that was all he had andwished she would accept it because it would onlytake a little while and he could maybe get her onsomething else because she had been a goodworker and could do most anything at the com-pany."Flynn admitted that in about the middle ofFebruary 1967 Mrs.Chapin had telephoned him of-feringreturn to work.According to him, he toldher, "That's fine,"and that he would check to seeif there was a job available.She said she would callback the next day. He checked with Mr.Hoffmanwho had overall charge of the preparation,inspec-tion,and winding departments and learned no jobwas available in any of them.When she called backthe next day he told her no job was available in herinspection department but he offered to place her"in the General Molding or Pressure Molding onthe first shift."Her reply was,"I'd quitfirst beforeI'd go to work in those departments. 'She cried andsuggested that someone ought to be "bumped" forher but was told that company policy did not per-mit "bumping."Flynn denied that Mrs.Slater had spoken to himconcerning employment for Mrs.Chapin and that,"about this time [February 14, 15]," Larry Chapin,Mrs. Chapin's husband had talked to him "aboutemployment for his wife at this time."Itappearsfrom both Mrs. Slater's and Mr. Chapin's testimonythat these denials were truthful.Moreover,Mr.Chapin was forced to admit on cross-examination,that at the time of his conversation with Flynn,February 20, he had disclosed to Flynn that his wifehad written two checks which she could not re-member and he agreed also that at that time shewas "still not herself."Although Mrs.Chapin did obtain employment el-sewhere and the employment was intended to besteady,she was able to work only 2 days a week fora short period,only to be returned to the hospitalwhere she was still confined at the time of the hear-ing.Icredit Flynn's testimony as to what actually didhappen at the time or shortly after the time whenMrs. Chapin was released from the hospital inFebruary.It is quite clear from his testimony andthat given by Mr. Chapin that Respondent waswilling and even anxious that Mrs. Chapin return towork,that it offered her the only available work atthat time,and that it hoped or contemplated thatshe would be restored after a little while to "some-thing else because she had been a good workerand could do most anything at the Company."This is wholly inconsistent with the alleged desireof the Company that she quit so that it would berid of her because of her union activities.During the period January,February,and March1967, even without the services of Mrs.Chapin, nonew employee was hired in her department,the in-spection department.That department appears tohave operated satisfactorily during all that timebecause even when,during the first 2 months tworegular employees, Janet Jiosa and Jean Hughes,were not working,the other employees were able todo all the work of the department without them.Mrs. Chapin was not entitled,despite her seniori-ty, to have someone discharged in order that aplace might be made for her when she was ready toreturn to work.At the time of her discharge fromthe hospital Respondent was unable to return her toher prior job in the inspection department.Itdid,however,require help in the pressure molding de-partment. It offered her such a job on the first shift.This offer was made not only because at that time itwas the only first-shift job available but alsobecause Respondent hoped to be able to give hermore desirable work in a short time. She declinedit.Iam unable to find that Respondent eitherrefused to reemploy Mrs. Chapin in her old jobbecause of her union activities or for the purpose ofdiscouraging membership in a labor organization orthat it offered her employment in the pressuremolding department with the intention and expec-tation that she would decline it,and that that offerwas made with that intention and expectationbecause she had engaged in union activities orbecause Respondent sought to discourage member-ship in a labor organization. 486DECISIONSOF NATIONALThe position of Wilma Hesting differs from thatof the other three employees, Stephens, Kumfer,and Chapin. She neither was laid off nor had shebeen on leave. She was discharged from her posi-tion of group leader because of her unsatisfactoryperformance of the duties of that position. There isno question that she had agreed to accept the posi-tion of group leader with the understanding that ifshe did not make good in that job she would haveher old job back again but this is not material inthis proceeding.Based on my observation of Mrs.Nesting on thewitness stand and from the testimony which shegave, I find that she had an exaggerated opinion ofher own ability and of her managerial talents. Idefinitely received the impression that she thoughtshe knew more about running the department inwhich she worked than her supervisors. She cer-tainlywas dissatisfied with the manner in whichthey handled the job and with their alleged defi-ciencies.Iam quite satisfied that she was and must havebeen a disrupting influence in the preparation de-partment after she was appointed groupleader and that she certainly did not straighten outthe conditions there which had been the reason forappointing her to that job. During November andDecember 1966, she had failed to cooperate withher foreman and other supervisors. She was a con-tinual source of irritation toMr. Hoffman, theproductionmanager and overall supervisor of anumber of departments including that of herforeman, Dave Toesch. Finally, in the first week ofJanuary 1967, Hoffman went to the assistant plantmanager,Mr. Sims, and recommended that she bedischarged.He informed Sims that no group leaderever had been demoted and that the only way tohandle Mrs. Hesting was to discharge her becauseof the hard feelings which had been engendered byher and the probability that if she were returned toher old job in the same department she would con-tinue to complain and to harass and criticize theforeman, Toesch. Sims, who prior to that time hadreceived numerous complaints from others abouther,held the problem under consideration forabout a week. He ultimately decided to acceptHoffman's recommendation and discharge her. Shewas discharged on January 13. In my opinion thisdischarge was entirely justified. It was not for thepurpose either of discouraging membership in alabor organization or interfering with any union ac-tivities,whether those (about which I am greatly indoubt) of Mrs.Hestingor those of any other em-ployee.Mrs. Hesting was offered but declined employ-ment in the pressure molding department.The offercame because Plant Manager Trinkle recognizedthat Sims, by discharging her, had broken Trinkle'spromise to her on behalf of the Company at thetime she took the group leader job. Mrs. Nestingwas not discharged either because of her union ac-LABOR RELATIONS BOARDtivities or to discourage 'membership in a labor or-ganization and this is not the forum in which tolitigate either the breach of the Company's agree-ment to restore her to her old job if she did notmake good as a group leader or to weigh the meritsof the offer of employment in the pressure moldingdepartment as opposed to reemployment in thepreparation department, her old department andthat in which she had been a disrupting influence,or even transfer to one of the other departments.B.The Alleged Threats andUnlawfulInterrogationWe come now to the alleged violations of Section8(a)(1) of the Act. In addition to the evidence sub-mitted in support of these charges much evidencewas submitted for the purpose of showing "back-ground" as a factor establishing Respondent'spredilection for engaging in unfair labor practices.This involved, in the main, Respondent's activitiesin connection with its enforcement of the unlawfulno-solicitation rule. Not only did it enter into theconsent agreement to cease and desist from the al-legedly unlawful conduct, it took prompt steps tomake certain that it would not commit any viola-tions inthe future and, in the company newspaperin addition to the posted notice, it informed its em-ployees of their rights.The orders which the National Labor RelationsBoard enters are remedial orders. Although the factthat such orders have been entered against a par-ticular company is cited frequently in support of alater finding of violation, I am not so jaded that Ihave come to doubt their corrective influence andto believe that employers as a rule do not remedytheir ways after their entry. This is particularly truein the case of consent orders, disclaiming violationsof law, as had been the case here. In my opinionthisRespondent did endeavor to comply with thelaw. As I have said above, I believe that the chargesof violation of Section 8(a)(1) were brought for thepurpose of supplying the circumstantial evidencewhich would support the claims that there had beenunlawfuldischarges.The volume of testimonpresented only for the purpose of "background 'was so great that the actual alleged violations al-most are lost in the record. Moreover, no allegedthreat or interrogation was set forth expressly in thecharge. Three incidents were pleaded in the com-plaint and all the others were brought into the caseby telegraphic notice of intention to amend, sentless than 2 weeks before the first day of the hear-ing. (I do not suggest that this was not entirelyproper. SeeN.L.R.B. v. Fant Milling Company,Inc.,360 U.S. 301;National Licorice Company v.N.L.R.B.,309 U.S. 350.)Additionalbackground on the likelihood ofthreats andof the Company's attitude may befound in the December 14, 1967, issue of the com-pany newspaper: WABASH MAGNETICS,INC.487WHERE UNIONSthem that he had been fighting unions for 26 yearsand "that he would close down the doors before heARE SUCCESSFULwould ever leave them in." Then there was anotherThey seem to have a remarkable ability forconfusing people.Their latest is the rumorroute.We understand many of you are receiv-ing telephone calls that inform you that theCompany secretly plans on firing anyone whois seen reading union literature....These statements areabsolutelyuntrue. TheCompany has not and will not take any form ofreprisal against anyone who reads union litera-ture...Such a disavowal is not consistent with threat-making.First I shall consider the alleged threats by Wil-liam Forsyth Boyd,Respondent'spresident and adirector of the corporation.He had held these of-fices for approximately 4 years at the time of thehearing.His business career spanned a period of 26years.From the time that he first came to theRespondent,he made it his practice to talk to theemployees frequently,at least 4 times a year. Heagrees that he addressed the Huntington employeeson June 16,,24, 25,and two or three times onNovember 30, 1966.It is possible also that he ad-dressed them in October or earlier. He also ad-dressed them at a time shortly prior to the electionwhich,itwill be recalled, was held on December 21and 22.An employee,BettyAdkins,testified that atsome or most of these meetings Boyd made thethreatsattributedtohim.Despiteherowntestimony that numerous employees were present ateach of these meetings,at least 100 at each of 2 ofthem,she was the only witness called for the pur-pose of proving that he made these threats.So thather testimony might be taken, the entire hearin$-I,the reporter,alllawyers, the Union'sbusinessagent,and others-had to be moved to her home tobe conducted beginning at 8 o'clock one evening.This was necessary because, as represented, sherecently had undergone a difficult delivery of childand was not well enough to come to the hearingroom.One well may ask why it should have beennecessary to trouble her so and bring the hearing toher if Boyd actually made the remarks which he isalleged to have made in the presence of so manyemployees-at least 100 on 2 occasions.If he didmake these remarks there should have been manyothers able so to testify.Mrs. Adkins testified that in September 1966Boyd addressed"only the old employees" and,after observing that a union campaign was beingwaged, he referred to the solicitation of union cardsand said,"If any of you sign these cards your jobsmay be in jeopardy.Where as you know, . . . wecan get the information who has signed thesecards,"and he also warned them"towatch fortheir jobs to be in jeopardy in the future."He toldmeeting in September at which Boyd addressed thefirstand second shifts.Approximately"one hun-dred"were present.Again referring to the unioncampaign and the cards, "[H]e said before we eversign one of them for us to think twice before wesign one of these because our jobs may be injeopardy,and they could get our names from thesecards."Then,according to her,at another meetinginNovember 1966, he addressed a group of em-ployees and expressed his disappointment that theemployees were participating in the union drive,"and that he had a list of names";also that the em-ployees were"to be sure to think twice before weever sign these cards,and everything,that our jobswould still be in jeopardy again."Then there was ameeting in December,shortly before the election,atwhich approximately one hundred employeesagain were addressed by Boyd.He used a demon-stration board which had a square box drawn uponitwith the word,"NO," printed under it in black.He told them,"We should only think that our jobsshould be-that our jobs might be in jeopardy inthe future."The manner in which Mrs. Adkins gave hertestimony did not impress me favorably. Boydspecifically denied having made any of these re-marks. Because of the frequency with which shehad used the word"jeopardy,"Ifelt compelled toask him at the conclusion of his testimony, ".. .[D]oes the word `jeopardy'ring a bell in yourmemory?"He answered,"No, it is not a word that Iuse."Isuppose that it was intended and I did becomepoignantly aware of both the unhappy conditionsunder which Mrs. Adkins lived and her apparentphysical weakness at the time she testified.Despiteall this,Ihave grave doubts that she was telling thetruth about what Boyd allegedly said.Ittaxescredulity to be told that he,as knowledgeable andsmart as he is, would have made such bold threats,repeatedly telling such large groups of employeesthat their jobs would be "in jeopardy" in the eventthat the Union were brought into the plant,particu-larly after the Company had consented to the post-ing of the notice following the settlement of thecontroversy involving its no-solicitation, no-dis-tribution rule, had agreed publicly not to interferewith the employees'right to self-organization, andhad disassociated itself publicly, in the companynewspaper, from any threats or retaliatory mea-sures.After observing him on the stand,Iam con-vinced that he did not do so.Counsel supporting the complaint cites severalother incidents for supporting the allegations of in-terrogation and threats.The testimony addressed tothese incidents consisted of parts only of more ex-tended testimony addressed to the other matters in-volved herein,particularly the alleged unlawful ter- 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDminations and the related allegedly outrageous of-fers of employment in the molding and pressuremolding departments. My appraisal, therefore, ofisolated testimony concerning specific events isconditioned by the entire testimony given by thewitnesses.Venola Slater, still in Respondent's employ,testifiedupon many matters. She was an earlyunion activist. In June 1966 she had been given twowarning notices while the Respondent still was en-forcing its old no-solicitation rule. She told also, inconnection with the receipt of these notices, ofcoercive interrogation to which she had been sub-jected at the time Having laid this groundwork,counsel supporting the complaint relies on two por-tions of her testimony in support of the charges.One is an alleged threat by a group leader, Jackson,in the presence of a foreman, Weikel. Mrs. Slatersaid that, in the presence of Weikel, after Weikelhad ordered off the premises some employees whohad been handbilling, Jackson told her, "I'm goingto call the police," if she did not leave. It is neces-sary that I note that both the time of this event andtheparticipants(August 25 and Jackson andWeikel) became the testimony of this witnessonlybecause she answered, "Yes," to these twoquestions:Q. Directing your attention to about August25th, do you recall being outside the plant onthis occasion?Q.Do you recall Mr. Bruce Jackson andElmer Weikel talking to you?The charge was filed February 23, 1967, 182calendar days after August 25 but only 2 days priorto the expiration of 6 calendar months. If thetestimony is credited the alleged violation isbrought by a hair within the 6-month period oflimitation established by the proviso of Section10(b) of the Act and is not barred.The BaltimoreTransfer Company of Baltimore City, Inc., 94NLRB1680, 1681-82. That the testimony came onlythrough the medium of these two leading questions,the first fixing the date and the second fixing thepersons involved, is therefore a factor which I amunable to disregard.Whether or not Respondent is to be charged withresponsibility for the alleged threat by Jackson, agroup leader,who in my opinion was notestablished to be a supervisor, need not be decidedbecause, if it actually was made, it was made in thepresence of Foreman Weikel, an admitted super-visor.Stewart and Stevenson Services, Inc.,164NLRB 741. (There is also testimony (morebackground) by the Union's Regional Representa-tive,Koch, to the effect that while he was hand-billing in June 1966, at the beginning of the unioncampaign, he was threatened by Plant ManagerTrinkle that the police would be called if he didn'tget off the company property Although this threatisnot an issue in this case, the fact that it mighthave been made and even repeated by Trinkle orothers at other times could have a bearing onwhether the threat was made to Mrs. Slater in Au-gust as an implementation or reflection of manage-ment's attitude. Koch admitted, however,that at notimefollowing this incident did management everobject to his passing out handbills in front of theplant.)Opposed to Mrs. Slater's testimony we haveJackson's. He admitted only to a conversation withher inJuneinwhich he advised her against hand-billing on the company property because he hadbeen "told that anybody handing out handbillsshould be out in the street." He fixed the time ashaving been in Juneby relatingit to "the start oftheir handing out handbills." The person who hadtold him that handbills were to be distributed in thestreet was Supervisor Weikel. He testified also thatwithin daysafter this event he was told by Weikel"that anybody that was employed there handing outhandbills could be on company property as long asthey handed them out on their own time and not oncompany time." He denied ever having had anyfurther conversation withMrs. Slater concerningthe distribution of handbills.During cross-examination he testified positivelythat no reference ever had been made by him or inhis presence to "police" in conversation with em-ployees. Following a remark by him that he had hadthe conversation with Mrs. Slater "at midnight," hesuccessfully withstood a question suggesting that itwas not until August 1966 that any ladies engagedin handbilling at midnight by pointing out that itcould not have happened in August. That wasafterthe time when he had been notified that personsemployed by the Company could station themselveson its property and this notification had been givento him within a week after his admitted conversa-tion in June with Mrs. Slater. His explanation isconsistent with the time sequence involved in thedisposition of the charge concerning the no-solicita-tion rule. Also, it is highly unlikely that both Weikeland he would have been involved in such an in-cident in the very week before the settlementagreement was signed and almost two months afterthe Respondent, on advice of counsel, had removedthe offensive no-solicitation rule and voluntarily, onJune 30, 1966, had posted an acceptable rule, allprior to investigation by the Board agent followingfiling of the initial charge.Weikel was not called to testify. I do not regardthis failure to call him as having any significance inview of Jackson's clear and credible testimony. I donot credit the Slater testimony.Mrs. Slater testified also concerning another in-cident at about midnight on or about November 10,1966, while she was distributing handbills outsideRespondent's plant. According to her, Foreman WABASH MAGNETICS, INC.489Claude Daugherty was involved. She testified,He came out and wanted to know why Iwanted to do this. And I told him that I feltlike-for our department we felt like wewanted a better insurance plan, and a betterseniority setup, among other things. Therewere other things that I didn't go into, that Ididn't go into detail with him on.And he made some light gestures,he said ifhe didn't like the way things worked, he wouldquit.The mere fact that a supervisor asked an employeea question related to or in connection with a unionor a union activity is not in and of itself a violationof Section 8(a)(I ). The question must be of such anature and/or in such a manner as to constitute athreat or an interference or at the very least toimply these. Does the mere fact that Daugherty didnot testify and Slater's testimony remains undeniedresult in making the alleged remarkby Daugherty aviolation of Section 8(a)(1)? Here we have an em-ployee, who had been working for the Company formore than 9 years,distributing union handbills inthe middle of the night. A foreman walks out. Weare not told what his exact words were. We are toldonly what the witness concluded he had said-he"wanted to know why I wanted to do this." There isnot sufficient (assuming itis credited) in this wit-ness'conclusionto the effect that Daugherty"wanted to know" why she "wanted to do this"(midnight handbilling)on which to base a findingthat he was interrogating her about her handbillingactivity for the purpose of interfering with it. Afterall, she had been employed by the Company formore than 9 years and the conversation, as relatedby her,seemsto have been a reasoned discussion inwhich she exercised complete freedom to state herpoint of view.The Board, inStar Expansion Industries Corpora-tion,164NLRB 563, held that a personneldirector's interrogation of employees a week afterreceiving a telegram from a union advising him thatithad petitioned for an election, asking themwhether they knew anything about the union in theplant, "when viewed in the context in which the in-terrogation occurred ... was coercive." The con-text inwhich this conversation occurred initially isblurred because we have only the witness'conclu-sive characterization of what Daugherty had saidwhen he "came out" and saw her handbilling in themiddle of the night, which was followed by herstatement telling him that the employees wanted abetter insuranceplanand seniority,including"other things that [she] didn'tgo into, that [she]didn't go into detail with him on." This resultedonly in his making "some light gesture, he said thatif he didn't like the way things worked, he wouldquit." Thereisnothing in her testimony(again as-suming that it is credited)suggesting that Daugher-ty sought to get her to stop handbilling or to stopsupporting the Union. True, he is alleged to havesaid, "that if he didn't like the way things worked,hewould quit, .." (Compare Neuhoff, Jr.'sspeech, given in a far different environment, asquoted by Board inNeuhoff Brothers, Packers, Inc.,159 NLRB 1710.) I have no doubt that I couldstrain to interpret this as a suggestion on his partthat she ought to quit her job in preference to at-tempting to organize the employees of Respon-dent's plant. However, we may not strain to findcoercive hidden meanings in supervisors' remarksfor the purpose of finding a violation. InAinsworthManufacturing Company,131 NLRB 273, fn. 3, theBoard said:We do not agree ... that "interrogation (ofemployees) is presumptively unlawful," insofaras it implies once the General Counsel hasestablished the fact of interrogation, the bur-den is upon the Respondent to establish thatthe interrogation was not unlawful. As theBoard stated inBlue Flash Express Inc.,109NLRB 591, at page 593, "the test is whether,under all the circumstances, the interrogationreasonably tends to restrain or interfere withthe employees in the exercise of rights guaran-teed by the Act." The Board still adheres tothat test, as well as the proposition that theburden at all times remains upon the GeneralCounsel to establish an alleged unfair laborpractice by a preponderance of the evidenceincluding, with respect to interrogation, the ex-istence of circumstances from which a reasona-ble tendency to restrain or interfere can be in-ferred....Margaret McMahn started working for Respon-dent October 10, 1954, but quit May 5, 1967. Shetestified that late in June 1966 or in early July shehad a conversation with Plant Manager Trinkle."As best as I can remember we were talking aboutgetting laid off or being fired. And he made the re-mark that if he could find out who had started thisUnion organization he would lay them off." (Acomparison of her testimony on this incident andthat given by Mrs. Kumfer is interesting. Mrs.Kumfer testified that, out of the blue and for no ap-parent reason, McMahn addressed Trinkle, saying,"Trink are you going to fire me?" A virtual entrap-ment! Mrs. McMahn did not tell us this.) She wasnext brought, by a leading question, to the time thatMrs. Hesting (one of the 8(a)(3)'s involved herein)"was no longer working there." Then, without anyprior testimony by her in which the name ofGeneral Foreman Robert L. Hoffman had beenmentioned, she was asked, "What was said betweenyou and Mr. Bob Hoffman on that occasion?" Herresponse to this was, "Well I asked him whereWilma was. [Was this another effort to entrap?] Hesaid, he didn't know and that if a bunch of us didn'tstraighten up and cooperating [sic] they was goingto let us go too."This could be regarded either as a threat that em-ployees who were not cooperating in that they were 490DECISIONSOF NATIONALLABOR RELATIONS BOARDsupporting the Union would be discharged and asconfirmationthatMrs. Hestinghadbeendischarged because of union activities or, in the al-ternative, that Respondent expected employees toimprove their performance and stop their bickeringas had been the case with Hesting.Itwas broughtout that in her pretrial statement to a Board agent,Mrs. McMahn had described Hoffman's remark inthe conversation as having been, "All the girls do iscomplain." The record does not show that thestatement embraced as well the remark which shepreviously had said Hoffman had made and it is en-tirely probable that it did not because, on redirect,counsel supporting the complaint sought only tohave the witness say that Hoffman had mentioned"cooperation" in addition to the other mattersupon which she had testified. Prior to this redirect,her attention had been called to her pretrial state-ment and it was handed physically to her. She wasasked to read the portion concerned with Hoffman.After reading it she said that her testimony earlierthat day, meaning that day at the hearing, "Is incor-rect."Hoffman was called to testify on behalf of theRespondent. Practically all his testimony was con-cerned with Wilma Hesting and the problems withwhich the Respondent was confronted in connec-tionwith her work. He testified also briefly withrespect to other alleged 8(a)(3)'s. He was notasked and, as counsel supporting the complaintpoints out, he "did not testify concerning thismatter. . . ." Counsel's conclusion from his failureso to testify is, "Therefore, McMahn's testimony isundenied." It would be sheer speculation, withoutmore in the record, for me to ascribe Respondent'sattorney's failure to interrogate Hoffman about thisto (a) his knowledge that Hoffman would not denyit, (b) his inadvertent omission because of his con-centration on Wilma Hesting and the other alleged8(a)(3)'s, or (c) McMahn's admission that her trialtestimony about what Hoffman allegedly had saidwas incorrect. Respondent's attorney stresses thatlast factor in his brief. Having observed Mrs. Mc-Mahn on the witness stand and having taken intoconsideration the manner in which she was broughtto testify about the alleged remark by Hoffman andher later admission that that testimony had been"incorrect," I have concluded that the testimonyelicited for the purpose of demonstrating a com-bination admission and threat by Hoffman shouldnot be so construed and, moreover, should not becredited.Two additional incidents involving alleged inter-ference or coercive interrogation are found inWilma Hesting's testimony. She had been a groupleader between June 20, 1966, and the time of herdischarge. This, as I have indicated above, did notmake her a supervisor within the meaning of theAct. On the other hand, the relationship betweenmanagement and group leaders was such as to putthem into a shadow area between it and rank-and-file employees. For this reason, alleged remarks bysupervisors to group leaders, even if found to havebeen made, must be examined even more criticallythan as suggested in theAinsworthcase (abovequoted) to determine whether they are coercive orinterfere with protected rights of employees. I shallnot repeat what I have said above about Mrs. Nest-ing. Suffice it to say that I regard her testimony asmost questionable.As an overtone to her testimony about alleged8(a)(1) violations,Wilma Hesting testified that onthe single occasion in the middle of November1966, when she had worn the small union buttonfor about 3-1/2 hours, Personnel Supervisor Flynncame by, saw the button on her dress, threw hishands up in the air, and said, "My God, now I'veseen everything." She said that she replied to him,"Well, Rocky, somebody told me there was a bigoperation going on here, and ... I hear whenthere's a big operation, you're supposed to wearbadges. ...With that, he turned and shook hishead in the NO direction, and waving his right handback and forth, and he walked away." She testifiedthat on this occasion she did not wear a "No" but-ton.On the other hand, contrary to her testimonybut in corroboration of Flynn's, Hoffman testifiedthat,while he was unable to place the particulardate, sometime around the beginning of December,whilewalking down the aisle he noticed "thatWilma had both buttons on," and he said to her,"Wilma it looks like you're a bit confused." Sheresponded, "Well, what do you mean?" and he saidto her, "You've got two opposing buttons on." Sheanswered, "Well, Bob, I'm for the majority. To meitdoesn't make any difference which way it goes,just so the majority is satisfied." He said that hereplied to her, "Wilma, the time is getting close.You're going to have to be making up your mindbefore long. ' Flynn admitted that he made the re-mark, "Oh, my God, I've seen everything now."This was late in the fall, in October or November,and he made the remark when he saw her "withboth buttons on." By both buttons, he meant, "Aunion button on one side, and a non-union buttonon the other."Wilma Hesting was not telling the truth when shesaid she wore only one button when Flynn madethis remark. I say this not only because I credit boththe testimony of Flynn and that of Hoffman thatshe had worn two buttons, a prounion button andan antiunion button, but also because I regard herown testimony as clearly suggesting that she did infact wear two buttons. In the first place, by her owntestimony, she sought to make it appear that shewas taking a neutral position and would go alongwith the majority either for or against the Union.Next, in relating the incident involving Flynn andhis alleged remark, she said her reply had been "Ihear when there's a big operation you're supposedtowear badges." To me this means that she ac-tually was wearing both badges and that she sought WABASH MAGNETICS, INC.to explain this apparent inconsistency(or joke?) bypointing to the fact that "there was a big operationgoing on here,and ... when there is a big opera-tionyou'resupposed to wear badges." Hertestimony that she never wore a"NO" button or a"PEACEANDPROGRESSWITHOUTUNIONISM"button is not credited by me.In support of a charge allegin$, violation of Sec-tion 8(a)(1) of the Act, she testified that one day,"about Thanksgiving in 1966," as she"was gettingready to wind a block of tape in the PreparationDepartment,"ForemanHoffman said to her,"What do you think about the Union?"She saidher reply was that she felt she would support what-ever the majority wished.All that he said inresponse to that was, "Well, Wilma,how can yoube like that? How do you know you're for themajority?"She repeated her stated attitude that shewould go along with the majority either with orwithout a union.Her sole identification with theUnion, even if her testimony is to be accepted, wasthat ononly one afternoonfor 3-112 hours in themiddle of November1966, she wore a small unionbutton.Apart from this, and barring the fact thatHoffman saw her wearing both a prounion and anantiunion button, there is no suggestion that he hadhad any intimation from her or knowledge abouther to lead him to believe that she supported theUnion and that therefore his inquiry to her was cal-culated to or tended to interfere with that support.There is no suggestion that,after she stated herposition he attempted to dissuade her from any pro-tected activity, even the strictly neutral attitude shetestified she evinced.The words which she quotedand alleged that Hoffman used, "What do you thinkabout the Union?"are theidenticalwords she at-tributed on the very next page of the transcript toAssistantManager Sims, "Wilma,what do youthink about the Union?" After observing her on thewitness stand a good part of the afternoon of June23 and also a good part of the morning of June 26,1967, I cannot for an instant believe that this over-bearing individual,who had been President of anILGWULocal in her former employment and atthat time was a group leader,could have been in-terfered with or coerced by this mild discussion oreven by the alleged additional interrogation which Ishall relate following my disposition of this portionof the case.On the matter of this alleged interrogation, Hoff-man was asked on direct examination whether hehad worked on Thanksgiving Day in 1966 (whichwas Thursday,November 24, the date alleged inthe complaint).He said that he did not work onthat day because"[N]o one [was]working at theplant on Thanksgiving Day." Such testimony couldbe treated as a qualified denial or a negativepregnant,being only a denial that on ThanksgivingDay he had engaged Wilma Hesting in the conver-sation alleged,but it should be recalled that thecomplaint had set forth November 24 as the day of491the interrogation.On cross-examination, counselsupporting the complaint, seeking to excludeThanksgiving Day in and of itself, directed his at-tention to a period "about that time," and askedhim whether herecalled"asking [Mrs. Hesting]how, what she felt about the Union." His responsewas, "No; I don'trecallasking Wilma anything likethat, no." Then, when asked what he had meant byhis use of the word "recall" (a word induced by theinterrogation), he said, "I don't recall it, I don'tknow if I ever did or not." Counsel supporting thecomplaint would have us find that this failure to re-callshould be regarded as an admission that theconversation took place or as a concession that theconversationmight have taken place. Since thetestimony was given by Wilma Hesting I do notagree that this is necessarily the case, particularly inview of the fact that the interrogator put the wordrecallinto the mouth of the witness. However, evenif I were to assume that the conversation, as relatedby her, actually did take place, bearing in mind hernegligible overt participation in the union campaignaccording to her own testimony, the appearanceshe sought to give of her neutrality, her generalmakeup, and her prior presidency of an ILGWUlocal in her former employment, I must say that inthe entire context these alleged remarks, even ifmade, were neither coercive nor of an interferingnature.Nesting testified also as to alleged interrogationby Assistant Plant Manager John Sims. This she as-serted occurred on Sunday, November 27, 1966,when she was called in to do some special work.She quoted Sims as having come up to her andusing the identical words which she testified previ-ously had been used by Hoffman, "Wilma, what doyou think about the Union?" She told him that shewas tired of hearing "about this union stuff" andthat she would be glad when the election was overand it was settled. She told him also about havingbeen a department head at another company in herprior employment when she was president of aunion for 10 years and she said, "We got along fine.Management and Union got along fine. They likedthe Union, and we got along fine, we got alongokay."According to her his reply to this was,"Well, I've worked where they had unions. . . ."The quotation ended here because she interruptedherself and repeated substantially what she had saidbefore but changed his alleged reply to, "Well, wedon't need a union here." To which she replied,"Well, I think the people should decide that."Sims admitted a conversation with Mrs. Hestingon the Sunday following Thanksgiving. His versionwas that he opened it, saying, "Hello, Wilma, howare things going with you today?" To this shereplied that things were going fine but that shewould "be glad when this union mess is over with."He asked her what she meant. Her answer was, "I'llbe glad when this election is decided, and it's allover with and we don't have this anymore." He 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed also that during the conversation he said toher, "Well,what do you mean by this?"and thatshe replied,"she was just tired of all the activitythat was going on, and she would be glad when themajority decided whether we should have a unionor not have a union."Then he asked her how shefeltabout it. Her answer was, "Well,itdoesn'tmake any difference to me. . . .I'm for the majori-ty, whatever the majority wants that'swhat I want. ...I'veworked where there'sa union and I'veworked where there's no union,and ... as far asI'm concerned I got along in both places."Sims'versionof this conversation is consistent withHesting'sadmitted demonstrations of alleged im-partiality as to union organization or not.Ido notcredit her testimony that Sims had asked her (in thesame words that Hoffman had used on another oc-casion),"Wilma, what do you think about theUnion?"Counsel supporting the complaint says, forthe purpose of emphasizing the alleged interferingor coercive nature of the conversation,that Simsstarted it.While it appears that Sims did start theconversation,Ido not credit Hesting's testimonythat he started by abruptly posing the questionquoted by her. I credit his testimony that it was nothe who started to talk about the Union but Hestingwho, replying to his general inquiry about howthings were going,said, as quoted above, "Fine. ButIwill be glad when this union mess is over with."Thus,itwas she and not he who diverted the con-versation to a conversation aboutthe Union. Ac-cordingly, I find that he did not coercively inter-rogate Hesting about the Union or about her unionactivities.General SummaryRespondent,at the beginning of the union or-ganizing campaign,sought to enforce an invalid no-solicitation rule. The charge growing out of thatconduct became the subject of a complaintproceeding against it.That proceeding was settled.The settlement agreement has never been rescindedor disavowed. Respondent seems to have per-formed its obligations under that settlement agree-ment without complaint on the part of either theCharging Party or the General Counsel.As the union campaign progressed, and prior tothe election,Respondent sought to abide by itsobligations under the law. While it made known itsopposition to the Union and its hope that the Unionwould not win a majority vote in the election ulti-mately held, it exercised only its rights under Sec-tion 8(c) of the Act.Itwas careful not to violatethe law and even retained counsel,quite properlyalthough castigated by the Union for so doing, toadvise it how to conduct itself.The record discloses that there were numerousother employees who were as active or more activeintheunion organizing campaign than wereStephens,Chapin, Kumfer,and Hesting. None ofthem wasthe subject of retaliationor discrimina-tion.The charge was filed February 23, 1967, and, ex-cept for the stereotypedphrase,"and by other actsand conduct,"italleged only that thesefour ladieshad been discharged because oftheirmembershipin and activitieson behalf of the Union. As I haveobservedabove, within the rule ofN.L.R.B. v. FantMilling Company,360 U.S. 301, andNational Lico-riceCompany v. N.L.R.B.,309 U.S. 350, the com-plaint neednot be circumscribed by the contents ofthe charge.Nevertheless, I am quite convinced thatthe 8(a)(1) charges in this proceeding,all of whichseem to have been unearthed subsequentto the fil-ing of the chargeand some only days before thetrialday, were conceived only for the purpose ofstrengtheningthe chargesalleging unlawful ter-minations.Carolyn Stephens claims to have been dischargedin violation of Section 8(a)(3) of the Act. At thesame time thatshe was laid off, Betty C. Douglasand HelenWeaver, on whose behalfno claim ismade herein,also were laidoff from their jobs inthe same department.These layoffs were becauseof the declineinavailablework there.Mrs.Stephens, as were theother two, was offered butdeclined work on anothershift and, when offeredwork either in the integrated processdepartment orin the pressure molding department, she declined it.Elaine Chapin, following her discharge from ahospital,sought to returnto work on her job on thefirst shift in the inspection department.There wasno openingavailable forher atthat time.Withoutknowledgeof the fact,as it ultimatelydeveloped,that she would not have been able to continueworking,in an effort to retain her services Respondentoffered heremployment in the general mold-ing and pressure molding departmentswith thehope that it would soonbe able to find other workfor her because she was regarded as a desirable em-ployee.She rejectedthis offer.EdithKumfer,after returningfromleave,soughtreassignmentto her old job on the first shift in thepreparation department.Prior to the time that shewent on leave,employment in that department hadbeen going down and, at the time that she went onleave,becauseof this thepersonneldirectorwarned her that he could not guarantee that shewould have her job backwhen she returned. Whenshe returned,there was no availablejob for her onthefirstshiftinthepreparationdepartment.Respondentoffered her a job inthe pressure mold-ing department,but she declinedthat work.Mrs. Hesting,afterbeing promoted to groupleader,became only a source of irritation to theRespondent and she wasjustifiablydischarged.While not cognizablein this proceeding,Respon-dent apparentlydid breachits agreement with herthat if shedid not make good as group leader shewould be reinstatedto her prior job.Respondentsought to correct this breach and, although it did WABASH MAGNETICS, INC.493not offer her the promised reinstatement because itwas of the opinion that the conditions which shehad created would not be conducive to smoothoperation in her old department, it did offer heremployment in the molding department. Sherefused this offer.As between the evidence offered in support ofthe charges that these four ladies were dischargedbecause of their membership in the Union orbecause of their union activities and that offered onbehalf of the Respondent that Mrs. Nesting was anunsatisfactory employee and was discharged forthat reason and that the lack of work in theirrespectivedepartments justifiedMrs. Stephens'layoff and the failure to reemploy Mrs. Chapin andMrs. Kumfer, I am persuaded that the Respondent'sposition should be sustained. Counsel supportingthe complaint has not met the burden of proofnecessary to justify a finding that the dischargeswere in violation of law. Moreover, I regard the of-fers of alternative employment to each of the fouremployees alleged to have been terminated inviolation of Section 8(a)(1) or (3) of the Act asindications that, far from wanting to discharge theseladies because of their union activities,Respondentdid in fact seek to retain them in its employ.Work in the molding department was not so "op-pressive, dirty, standing, hot" or "dirty, standing,fuming, oppressive," or "dirty, hot, standing, op-pressive," or "dirty, hot standing, oppressive, ' as ithas been characterized four times in the brief sub-mitted in support of the complaint. The Respon-dent did not create the conditions leading up to itsoffers of employment there nor did it make its of-fers of employment there in the hope and expecta-tion that they would be declined because it in-tended thereby to rid itself of the services of thesefour employees because of their union activities orfor the purpose of discouraging membership in alabor organization.Now, therefore, upon the entire record and in thelight of the foregoing, the following are myCONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The National Labor Relations Board has ju-risdiction of this proceeding and of the Respondent.4. It has not been established by a preponder-ance of substantial, credible evidence of probativevalue,thatRespondent has violated Section8(a)(1) of the Act by engaging in the interrogationand the threats alleged in the complaint, asamended, or that it has violated Section 8(a)(1) or(3) of the Act by terminating the employment of ordischarging Carolyn Stephens, Elaine Chapin, EdithKumfer, and Wilma Hesting.5. It not having been established by a preponder-ance of substantial, credible evidence of probativevalue that Respondent has engaged in any of theunfair labor practices alleged in the complaint, asamended, said complaint should be dismissed in itsentirety.Upon the foregoing findings and conclusions andupon the entire record, and pursuant to Section10(c) of the Act, I make the following:RECOMMENDED ORDERThe complaint herein as set forth in Case25-CA-2742 should be, and hereby is, dismissed.